IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
EASTERN DIVISION

UNITED STATES OF AMERICA

V. CRIMINAL NO, 2:18cr30-KS-MTP
THOMAS EDWARD SPELL, JR.
CORRECTED FINAL ORDER OF FORFEITURE

Before this Court is the United States of America’s Motion to Correct a Scrivener’s Error
in the Final Order of Forfeiture. Mot. to Correct Scrivener’s Error, ECF No. 32. The motion is
GRANTED, and the corrected Final Order of Forfeiture is as follows:

The Court entered Agreed Preliminary Orders of Forfeiture on Thomas Edward Spell, Jr.
(ECF No. 20), forfeiting the following “Subject Property” to the United States pursuant to 18
U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461:

 

Criminal | Identifier from Asset Description
Forfeiture parallel Civil
Identifier Case United
States v. Real
Property Located
at 19 Crane Park,
3:16-cv-27
Al A-107 $156,680.86 seized from BankPlus account number
4820642033, an account in the name of Medworx Pharmacy,
with authorized signers Tommy Spell and H.C.
A2 A-108 $2,350,868.18 seized from WFB= account number
5261299266, an account in the name of Medworx
Compounding, LLC, with authorized signers Tommy Spell
and H.C.
A3 A-110 $1,716,544.70 seized from WFB- account number
1086404991, an account in the name of S&W Ventures,
LLC, with unknown authorized signers.
A4 A-111 $173,365.85 seized from WFB account number 7392430232,
an account in the name of IPMSI Holdings, LLC Series J,
with authorized signer Thomas Spell.
A5 A-112 $2,240.06 seized from Bancorp account number 75448605,
an account in the name of Salus Consulting and Management,
LLC, with authorized signer Tommy E. Spell, Jr.

 

 

 

 

 

 

 

 

 

 
 

A6

A-113

$2,122,737.20 from Bancorp account number 75619387, an
account in the name of Tommy E. Spell, Jr., with authorized
signer Tommy E. Spell, Jr.

 

Al

A-115

$600,151.61 seized from NY Life [A N29101001, an account
in the name of Thomas Spell, Jr. Irrevocable Trust, with
authorized signer $.M., Jr.

 

A8

A-116

$0.27 seized from NY Life IA L36-004665, an account in the
name of Thomas Spell, Jr. Irrevocable Trust for benefit of
T.S. IIL, with authorized signer S.M., Jr.

 

A9

A-117

$2.30 seized from NY Life IA L36-005215, an account in the
name of Thomas Spell, Jr. Irrevocable Trust, with authorized
signer S.M., Jr.

 

Al0

A-121

$39,920.64 seized from Regions account number
170802998, an account in the name of North Mississippi
Medworx Group, LLC, with authorized signers W.W. and
J.M.

 

All

A-122

$853,590.37 seized from Regions account number
170803528, an account in the name of Sunflower Discount
Pharmacy, LLC, with authorized signers W.W., Tommy
Spell, and J.M.

 

Al2

A-123

$171,453.57 seized from Regions account number
170803218, an account in the name of Medworx Sunflower,
LLC, with authorized signers W.W. and J.M.

 

Al3

A-124

$50,024.14 seized from WFB account number 3392537373,
an account in the name of IPMSI Holdings, LLC Series J,
with authorized signer Thomas Spell.

 

Al4

A-126

$58,599.02 seized from NY Life IP number 63822441, a
policy in the name of Tommy Spell, Jr.

 

Al5

A-132

$89,704.52 seized from NY Life IA L36-004666, an account
in the name of Thomas Spell, Jr. Irrevocable Trust for benefit
of T.S. II, with authorized signer S.M., Jr.

 

Al6

A-133

$407,130.85 seized from NY Life IA L36-004667, an
account in the name of Thomas Spell, Jr. Irrevocable Trust
for benefit of T.S. III, with authorized signer S.M., Jr.

 

Al7

A-134

$225,989.13 seized from NY Life IA L36-004668, an
account in the name of Thomas Spell, Jr. Irrevocable Trust
for benefit of T.S. III, with authorized signer S.M., Jr.

 

Al8

A-135

$89,807.05 seized from NY Life IA L36-004669, an account
in the name of Thomas Spell, Jr. Irrevocable Trust for benefit
of T.S. III, with authorized signer S.M., Jr.

 

 

Al9

 

A-136

 

$164,300.12 seized from NY Life IA L36-004670, an
account in the name of Thomas Spell, Jr. Irrevocable Trust
for benefit of T.S. III, with authorized signer S.M., Jr.

 

 
 

A20

A-137

$89,704.52 seized from NY Life [A L36-004673, an account
in the name of Thomas Spell, Jr. Irrevocable Trust for benefit
of T.R.S., with authorized signer S.M., Jr.

 

A21

A-138

$225,395.95 seized from NY LIFE IA L36-004675, an
account in the name of Thomas Spell, Jr. Irrevocable Trust
for benefit of T.R.S., with authorized signer S.M., Jr.

 

A22

A-139

$89,753.96 seized from NY LIFE IA L36-004677, an
account in the name of Thomas Spell, Jr. Irrevocable Trust
for benefit of T.R.S., with authorized signer S.M., Jr.

 

A23

A-140

$164,345.19 seized from NY Life IA L36-004678, an
account in the name of Thomas Spell, Jr. Irrevocable Trust
for benefit of T.R.S., with authorized signer S.M., Jr.

 

A24

A-141

$1,926,596.37 seized from NY Life IA L36-005217, an
account in the name of Thomas Spell, Jr. Irrevocable Trust,
with authorized signer S.M., Jr.

 

A25

A-142

$639,247.64 seized from NY Life IA L36-005218, an
account in the name of Thomas Spell, Jr. Irrevocable Trust,
with authorized signer S.M., Jr.

 

A26

A-143

$640,682.61 seized from NY Life IA L36-005219, an
account in the name of Thomas Spell, Jr. Irrevocable Trust,
with authorized signer S.M., Jr.

 

A27

A-144

$1,438,694.53 seized from NY Life IA L36-005220, an
account in the name of Thomas Spell, Jr. Irrevocable Trust,
with authorized signer S.M., Jr.

 

A28

A-145

$1,438,514.12 seized from NY Life IA L36-005221, an
account in the name of Thomas Spell, Jr. Irrevocable Trust,
with authorized signer S.M., Jr.

 

A29

A-146

$315,301.68 seized from NY Life IA L36-005222, an
account in the name of Thomas Spell, Jr. Irrevocable Trust,
with authorized signer S.M., Jr.

 

A30

A-147

$0.27 seized from NY Life IA L36-004671, an account in the
name of Thomas Spell, Jr. Irrevocable Trust for benefit of
T.R.S., with authorized signer S.M., Jr.

 

A31

A-148

$406,722.21 seized from NY LIFE IA L36-004674, an
account in the name of Thomas Spell, Jr. Irrevocable Trust
for benefit of T.R.S., with authorized signer S.M., Jr.

 

A32

A-109

$57,099.10 seized from Regions account number
170802971, an account in the name of Medworx Sunflower
Series 1, with authorized signers W.W. and J.M.

 

A33

A-118

$28,019.83 seized from Regions account number
170802963, an account in the name of Medworx Sunflower
Series 2, with authorized signers W.W. and J.M.

 

 

A34

 

A-119

 

$157,056.23 seized from Regions account number
170803064, an account in the name of Medworx Sunflower
Series 3, with authorized signers W.W. and J.M.

 

3

 
 

A35 A-120 $17,684.90 seized from Regions account number
197704180, an account in the name of Medworx Sunflower
Series 4, with authorized signers W.W. and J.M.

Bl B-026 $2,728,000.00 in United States Currency, in lieu of
Promissory Note dated July 8, 2015 for $2,728,000 payable
to IPMSI Holdings, LLC, Series J from Shaw Properties,
LEC

B2 B-027 $2,950,018.00 in United States Currency, derived from the
proceeds of a promissory note dated July 8, 2015 for
$2,800,000 payable to IPMSI Holdings, LLC, Series J and
issued by Hooper Hollow Borrower, LLC.

B3! B-028 $26,075.00 in United States Currency, in lieu of 2015
Mercedes Benz GLK350, VIN WDCGG5HB2FG423010,
Tag MS 01819, with all attachments thereon, registered to
Tommy Spell.

B4 B-029 63% Membership Interest of Thomas Spell, Jr. in A.S.H.
Mitigation Bank II, LLC, in lieu of Promissory Note dated
October 9, 2015, for $3,100,000 payable to IPMSI
HOLDINGS, LLC, SERIES J, from Arbors, LLC.

BS! B-030 $31,425.00 in United States Currency, in lieu of 2014 Jeep
Wrangler Rubicon, Tag MS 01509, VIN
1C4HJWFGXEL101995, with all attachments thereon,
registered to Tommy Spell.

Bé! B-032 $79,550.00 in United States Currency, in lieu of 2014 Correct
Craft 23’ Boat with Hull ID CTC44125J314, Vessel
#MS2959BW and Trailer Serial Number
4WASB3024C 1000009

Cl C-052 550 Post Rd. #25-5, Ridgeland, Madison County, MS, titled
to Thomas E. Spell Jr.

Real property located at 550 Post Road #25-5, Ridgeland,
Madison County, Mississippi, more particularly described
as:

 

 

 

 

 

 

 

Parcel No. 072H-27A-115/00.00

UNIT 5, IN THE PLAN OF CONDOMINIUM OF POINT
CLEAR, a condominium according to a map or plat thereof,
filed for record in Plat Cabinet D at Slide 5, in the office of
the Chancery Clerk of Madison County, at Canton,
Mississippi, as same is otherwise created, established and

 

 

 

 

 

 

1 Assets B3, BS, and B6 were sold on or about July 29, 2019, pursuant to an Order for
Interlocutory Sale of Property. See Order for Interlocutory Sale of Property, ECF No. 298, United
States v. Real Property Located at 19 Crane Park, 2:18-cv-165-KS-MTP. The amounts listed are
the gross proceeds received from each sale.
 

dedicated in a certain Plan of Condominium and Declaration
of Covenants, Conditions and Restrictions, dated October 13,
1997, and of record in the office of the aforesaid Chancery
Clerk in Book 1060 at Page 93, together with a 1.1522
percentage interest in and to the Common Area of Point Clear
appurtenant to said Unit, as such interest is defined in the
Plan of Condominium and Declaration of Covenants,
Conditions and Restrictions thereto.

C2 C-053 800 College Hill Rd. Apt. 2302, Oxford, Lafayette County,
MS, titled to IPMSI Holdings Series J, LLC.

Real property located at 800 College Hill Road, Unit No.
2302, Oxford, Lafayette County, Mississippi, more
particularly described as:

 

 

Parcel No. 134K-20-127.27

Dwelling Unit No. 2302 of 800 Park, a Condominium, Phase
Il, according to the Declaration of Condominium filed for
record in the office of the Chancery Clerk of Lafayette
County, Mississippi as Instrument 2015-1835, and the First
Amendment to the Declaration of Condominium filed for
record in said office as Instrument No. 2015-1937 and the
plat of said Condominium recorded in Plat Cabinet C, at
Slide 57, in the office of the Chancery Clerk of Lafayette
County, Mississippi, reference to which plat is made for a
more particular description of said property.

Together with an undivided interest in the common elements
and limited common elements as identified and described in
the Declaration of Condominium recorded as Instrument No,
2015-1835 and the First Amendment to the Declaration of
Condominium filed for record in said office as Instrument
No. 2015-1937 in the office of the Chancery Clerk of
Lafayette County, Mississippi.

Being a part of the property conveyed in the Warranty Deed
recorded as Instrument No. 2014-669 in the office of the
Chancery Clerk of Lafayette County, Mississippi.

C3 C-054 43 Sandy Creek Circle, Santa Rosa Beach, Walton County,
FL, deeded to Charitable Planning Consultants, LLC, Trustee
of the Thomas E. Spell Jr, Irrevocable Trust.”

 

 

 

 

 

 

 

2 The Warranty Deed lists Charitable Planning Consultants, LLC as the trustee;
however, the trustee is now Thomas E. Spell, Jr.

5
 

Real property located at 43 Sandy Creek Circle, Santa Rosa

Beach, Walton County, Florida, more particularly described
as:

Parcel No. 15-3S-19-25419-000-0050

Lot 5 of SANDY CREEK AT WATERCOLOR, according
to the Plat thereof as recorded in Plat Book 15, Page(s) 57-
57b, of the Public Records of Walton County, Florida.

Being the same property deeded to Wade A. Walters and
Dorothy H. Walters, husband and wife, dated 9/29/2011,
recorded in Records Book 2874, Page 3911 Public Records
of Walton County, Florida.

 

 

 

 

 

The United States of America published notice via the internet at www.forfeiture.gov
including notice of this forfeiture and of the intent of the United States of America to dispose of
the Subject Property in accordance with the law and as specified in the Agreed Preliminary Order.
Proof of Pub., Mot. for a Final Order of Forfeiture, Ex. A, ECF No. 24-1.) The United States
asserts that attempt was made to send direct notice of forfeiture to all known potential claimants
by certified mail, which advised them of their right to petition the Court thirty (30) days from
either receipt of notice or the last day of publication for a hearing to adjudicate the validity of their
alleged legal interest in the Subject Property. Proof of Service, Mot. for a Final Order of
Forfeiture, Ex. B, ECF No. 24-2. No one filed a claim to any of the assets and the deadline for
doing so has expired.

Having reviewed the Government’s motion, this Court finds that it is well taken and should
be GRANTED. NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED that:

1: The Defendant Thomas Edward Spell, Jr. had an interest in the Subject
Property that is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461.

2. Final forfeiture judgment against the Subject Property is hereby entered
pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title, and
interest to the Subject Property is hereby condemned, forfeited, and vested in the United States
of America, and shall be disposed of according to law; and

IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction
in the case for the purpose of enforcing this Order. (CT -

SO ORDERED, ADJUDGED, AND DECREED | this go! day of

GAAALg 414 _, 2020.

—J

KEITH STARRETT
UNITED STATES DISTRICT JUDGE

 
